    Case: 4:20-cv-00586-SNLJ Doc. #: 8 Filed: 08/12/20 Page: 1 of 5 PageID #: 29



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

DAWUD AMEEN HUSAIN,                                        )
                                                           )
               Petitioner,                                 )
                                                           )
       V.                                                  )             No. 4:20-cv-00586-SNLJ
                                                           )
RICHARD JENNINGS,                                          )
                                                           )
               Respondent.                                 )

                                     MEMORANDUM AND ORDER

         This matter comes before the Court on a document filed by petitioner Dawud Ameen

Husain that has been construed as a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254. For the reasons discussed below, the petition will be dismissed for failure to exhaust state

remedies.

                                                   Background

         On May 1, 2018, a jury convicted petitioner of unlawful possession of a firearm. State of

Missouri v. Husain, No. 17SL-CR03102-0l (2Pt Jud. Cir., St. Louis County). 1 He was sentenced

to seven years' imprisonment on July 24, 2018. Petitioner filed a direct appeal, which was

dismissed by the Missouri Court of Appeals on January 2, 2020, due to petitioner's failure to

comply with Missouri Supreme Court Rules. State of Missouri v. Husain, No. ED107744 (Mo.

App. 2020). On February 7, 2019, petitioner filed a motion to vacate, set aside, or correct the

judgment or sentence in state court. Husain v. State of Missouri, No. 19SL-CC00559 (21 st Jud.




1 Petitioner's underlying state court cases were reviewed on Case.net, Missouri's online case management system.
The Court takes judicial notice of these public records. See Levy v. Ohl, 477 F.3d 988,991 (8 th Cir. 2007) (explaining
that district court may take judicial notice of public state records); and Stutzka v. Mccarville, 420 F.3d 757, 760 n.2
(8 th Cir. 2005) (stating that courts "may take judicial notice of judicial opinions and public records").
    Case: 4:20-cv-00586-SNLJ Doc. #: 8 Filed: 08/12/20 Page: 2 of 5 PageID #: 30



Cir., St. Louis County). That motion is still pending. Petitioner filed the instant action on April 27,

2020. (Docket No. 1).

                                                  The Petition

        Petitioner is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center in Pacific, Missouri. He filed this action on a Court-provided 28 U.S.C. § 2241

form, which the Court has construed as a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. 2 Petitioner states that he is "challenging the forced and false arrest, prosecution and

sentencing" in State of Missouri v. Husain, No. 17SL-CR03102-01 (2!51 Jud. Cir., St. Louis

County). (Docket No. 1 at 2).

        The petition includes four grounds for relief. First, petitioner alleges that his right to due

process was violated when he was "falsely arrested while no crime was committed." (Docket No.

1 at 6). Second, he states that he has "first-hand knowledge that [he] had not committed an act

causing harm, injury or damage to another's person or property." Third, he claims that the court

wrongfully allowed his property - specifically, his firearm - to be used against him, in violation

of the right against self-incrimination. Finally, petitioner asserts that the court "usurped jurisdiction

over [him]," and that the "court knew it was not a court oflaw, a court of equity, nor a court of

justice." (Docket No. 1 at 7). With regard to relief, petitioner seeks "immediate release and

restoration of [his] liberty."

        On August 3, 2020, petitioner filed a document titled "Supplemental Petition for Liberty."

(Docket No. 7). In the supplement, petitioner again requests immediate release "from his wrongful

and unlawful imprisonment." To support his request, he presents excerpts from the United States



2Petitioner is a convicted state prisoner. Therefore, he "can only obtain habeas relief through§ 2254, no matter how
his pleadings are styled." Crouch v Norris, 251 F.3d 720, 723 (8 th Cir. 2001) (stating that not only was§ 2254 an
appropriate vehicle for state prisoner's claims, it was, "as a practical matter, the only vehicle").

                                                         2
   Case: 4:20-cv-00586-SNLJ Doc. #: 8 Filed: 08/12/20 Page: 3 of 5 PageID #: 31



Constitution, the United States Supreme Court, the Missouri Constitution, and a speech from

Abraham Lincoln.

                                              Discussion

       Petitioner is a self-represented litigant who has filed an action that has been construed as a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. For the reasons discussed below,

the petition will be dismissed for failure to exhaust.

    A. Exhaustion

       A petitioner in state custody seeking relief pursuant to 28 U.S.C. § 2254 must first exhaust

available state remedies before pursuing federal habeas relief. Wayne v. Missouri Bd. ofProbation

& Parole, 83 F.3d 994, 996 (8 th Cir. 1996). See also White v. Wyrick, 651 F.2d 597, 598 (8 th Cir.

1981) (stating that "[i]t is elementary that a§ 2254 petitioner must exhaust available state remedies

before he is entitled to relief in federal court"). This provides the state an "opportunity to pass upon

and correct alleged violations of its prisoners' federal rights." Baldwin v. Reese, 541 U.S. 27, 29

(2004). The exhaustion requirement also prevents disruption of state judicial proceedings. Rose v.

Lundy, 455 U.S. 509,517 (1982).

       To exhaust state remedies, a petitioner must fairly present his claims in each appropriate

state court. Nash v. Russell, 807 F.3d 892, 898 (8 th Cir. 2015). See also Randolph v. Kemna, 276

F.3d 401,403 (8 th Cir. 2002) (stating that petitioner "must give the state courts one full opportunity

to resolve any constitutional issue by invoking one complete round of the state's established

appellate review process"); and Wayne, 83 F.3d at 998 (stating that "[a]ll that is required to satisfy

the exhaustion requirement is that the federal claims be fairly presented to the state courts in one

full round of litigation"). This requires the petitioner to submit not only the facts, but also the

substance of his federal habeas claim to the state court. Abdullah v. Groose, 75 F.3d 408, 411 (8 th



                                                   3
   Case: 4:20-cv-00586-SNLJ Doc. #: 8 Filed: 08/12/20 Page: 4 of 5 PageID #: 32



Cir. 1996). Specifically, in order "to satisfy the 'fairly presented' requirement, a petitioner is

required to refer to a specific federal constitutional right, a particular constitutional provision, a

federal constitutional case, or a state case raising a pertinent federal constitutional issue." Barrett

v. Acevedo, 169 F.3d 1155, 1161-62 (8 th Cir. 1999). "It follows, of course, that once the federal

claim has been fairly presented to the state courts, the exhaustion requirement is satisfied."

Vasquez v. Hillery, 474 U.S. 254,257 (1986).

       In this case, as noted above, petitioner has filed a motion to vacate, set aside, or correct the

judgment or sentence in state court. Husain v. State of Missouri, No. 19SL-CC00559 (21 st Jud.

Cir., St. Louis County). An attorney entered an appearance on petitioner's behalf. That attorney

later withdrew at petitioner's request. At this point, petitioner's postconviction motion is still

pending in the circuit court. If the Court were to intervene, it would deny the state an "opportunity

to pass upon and correct alleged violations of its prisoners' federal rights." See Baldwin, 541 U.S.

at 29. It would also disrupt the state judicial proceedings. See Rose, 455 U.S. at 517. As such,

petitioner has not exhausted his state remedies.

   B. Summary Dismissal

        Rule 4 of the Rules Governing § 2254 Cases for the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the petitioner

is not entitled to relief. Here, petitioner has not demonstrated that he has exhausted his state

remedies, as he still has a postconviction action pending in state court. Exhaustion is a prerequisite

to filing suit in federal court. See 28 U.S.C. § 2254(b)(l)(A) ("An application for a writ of habeas

corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be

granted unless it appears that ... the applicant has exhausted the remedies available in the courts of




                                                    4
  Case: 4:20-cv-00586-SNLJ Doc. #: 8 Filed: 08/12/20 Page: 5 of 5 PageID #: 33



the State"). Because petitioner has not exhausted his state remedies, the petition must be denied

and dismissed.

   C. Certificate of Appealability

       The Court has considered whether or not to issue a certificate of appealability. In order to

issue such a certificate, the Court must find a substantial showing of the denial of a federal right.

See Tiedeman v. Benson, 122 F.3d 518, 522 (8 th Cir. 1997). "A substantial showing is a showing

that issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings." Cox v. Norris, 133 F.3d 565,569 (8 th Cir. 1997). Petitioner

has not made such a showing, so the Court will not issue a certificate of appealability.

   D. Motion to Proceed in Forma Pauperis

       Petitioner has filed a motion for leave to proceed in forma pauperis. (Docket No. 5). Having

reviewed the motion and the financial information submitted in support, the Court finds that it

should be granted.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's motion for leave to proceed in forma

pauperis (Docket No. 5) is GRANTED.

       IT IS FURTHER ORDERED that petitioner's petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 (Docket No. 1) is DENIED AND DISMISSED for failure to exhaust state

remedies. See 28 U.S.C. § 2254(b)(l)(A). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       Dated this    J..11i day of jl ,,.   $   1'       . , 2020.
                                     7

                                                STEP~J~
                                                SENIOR UNITED STATES DISTRICT IDDGE

                                                     5
